Argued April 15, 1924.
Appellee moved to quash this appeal, as taken one day beyond the statutory period. Appellant then moved (1) to quash the appeal as taken prematurely, asserting that the decree appealed from was not final; (2) that the record be remitted with direction that the court below enter a final decree in accordance with Equity Rule 83.
The decree was as follows: "October 17, 1921, the exceptions, in the above entitled equity case, having been overruled, the nisi decree is now entered as the final decree in the cause, and the plaintiff's bill of complaint is dismissed, at the costs of the plaintiff." In the circumstances, we consider the words "the plaintiff's bill of complaint is dismissed, at the costs of the plaintiff," a final decree; appellant's motion is therefore dismissed.
As appellant conceded the appeal was taken more than six months after the decree was entered, it was too late. Appeal quashed.